Name: 2003/242/EC: Commission Decision of 3 April 2003 amending Decision 93/231/EEC, authorising, in respect of the marketing of seed potatoes in all or part of the territory of certain Member States, more stringent measures against certain diseases than are provided for in Annexes I and II to Council Directive 66/403/EEC (Text with EEA relevance) (notified under document number C(2003) 1057)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  agricultural policy;  production;  means of agricultural production;  plant product
 Date Published: 2003-04-05

 Avis juridique important|32003D02422003/242/EC: Commission Decision of 3 April 2003 amending Decision 93/231/EEC, authorising, in respect of the marketing of seed potatoes in all or part of the territory of certain Member States, more stringent measures against certain diseases than are provided for in Annexes I and II to Council Directive 66/403/EEC (Text with EEA relevance) (notified under document number C(2003) 1057) Official Journal L 089 , 05/04/2003 P. 0024 - 0025Commission Decisionof 3 April 2003amending Decision 93/231/EEC, authorising, in respect of the marketing of seed potatoes in all or part of the territory of certain Member States, more stringent measures against certain diseases than are provided for in Annexes I and II to Council Directive 66/403/EEC(notified under document number C(2003) 1057)(Text with EEA relevance)(2003/242/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 2002/56/EC, of 13 June 2002, on the marketing of seed potatoes(1), as amended by Commission Decision 2003/66/EC(2), and in particular Article 17(2) thereof,Whereas:(1) Commission Decision 93/231/EC(3), as last amended by Decision 96/332/EC(4), authorised certain Member States, in respect of listed regions, to restrict the marketing of seed potatoes to basic seed potatoes of certain Community grades.(2) Changes in the administrative structure of certain regions in Finland require that the entry relating to Finland in the said Decision be amended.(3) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry,HAS ADOPTED THIS DECISION:Article 1The Annex to Decision 93/231/EEC is hereby amended in accordance with the Annex to this Decision.Article 2This Decision is addressed to the Member States.Done at Brussels, 3 April 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 193, 20.7.2002, p. 60; Directive which has repealed and replaced Directive 66/403/EEC.(2) OJ L 25, 30.1.2003, p. 42.(3) OJ L 106, 30.4.1993, p. 11.(4) OJ L 127, 25.5.1996, p. 31.ANNEXIn the entry relating to Finland in the Annex to Decision 93/231/EEC, the text in column 2 is replaced by the following:">TABLE>"